DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.	The information disclosure statement (IDS) submitted on 8/12/2020 and 5/25/2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pub.No.: US 2010/0293372 A1 to Fischer et al(hereafter referenced as Fischer) in view of Pub.No.: US 2015/0296414 A1 to YI et al(hereafter referenced as Yi).
Regarding claim 1, Fischer discloses “a method for integrity protection scheme by a mobile communication device or a core network entity”(i.e. data integrity between mobile devices in a network via an authentication process utilizing MAC-message authentication code layers [par.0015]) , “the method comprising: configuring settings and parameters for integrity protection for user data with another party”(activation of URRC ciphering and integrity protection via MAC algorithm parameters  [Fig.8]).
Fischer does not explicitly disclose “receiving user plane data from the other party; “calculating Message Authentication Code for Integrity (MAC-I) for a part of the user plane data; and checking integrity of the part of the user plane data, wherein the mobile communication device only checks integrity of the part of the user plane data and the mobile communication device and the core network entity use shorter MAC-I.”
However, Yi in an analogous art teaches “receiving user plane data from the other party” (receiving a code varied depending on each packet/data is generated by these two functions, and ciphering and integrity check are performed for original/plane data using the generated code Yi[par.0032]) ; “calculating Message Authentication Code for Integrity (MAC-I) for a part of the data”( a specific code,  MAC-I (Message Authentication Code-Integrity) is generated using the above parameters Yi[par.0035]) ; “and checking integrity of the part of the data”(integrity verification check  Yi[Fig.6]), “wherein the mobile communication device only checks integrity of the part of the data and the mobile communication device and the core ( MAC-I is generated using the above parameters in which the MAC-I is compared with the XMAC-1 [par.0035]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Fischer’s asymmetric cryptography system comprising a message authentication access code(mac) with Yi’s wireless communication system comprising MAC-I authentication. One of ordinary skill in the art would have been motivated to combine because Fischer teaches a data integrity system where a message authentication code (MAC) uses a private key, such that the MAC is configured to permit authentication of the Super message using a public key, Yi also discloses a specific code, i.e., MAC-I (Message Authentication Code-Integrity) is generated using parameters which include an integrity protection key (IK) and both are from the same field of endeavor.
Regarding claim 2 in view of claim 1, the references combined disclose “further comprising: reading information on size of the part of the user plane data for integrity protection from the received user plane data” (PDCP function based MAC-I data is calculated and compared for data integrity between devices Yi[Fig.6]).
Regarding claim 3, Fischer discloses “a method for integrity protection scheme by a mobile communication device or a core network entity (i.e. data integrity between mobile devices in a network via an authentication process utilizing MAC-message authentication code layers [par.0015]), “the method comprising: configuring settings and parameters on integrity protection with the other party” (activation of URRC ciphering and integrity protection via MAC algorithm parameters  [Fig.8]).
Fischer does not explicitly disclose “receiving the data from the other party; and deciding whether calculating MAC-I for the received data or not”
However, Yi in an analogous art teaches “receiving user plane data from the other party” (a code varied depending on each packet is generated by these two functions, and ciphering and integrity check are performed for original (i.e. plane) data using the generated code Yi [par.0032]); “and deciding whether calculating (MAC-I) for the received data or not” (MAC-I data is calculated and compared for data integrity between devices Yi [Fig.6]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Fischer’s asymmetric cryptography system comprising a message authentication access code(mac) with Yi’s wireless communication system comprising MAC-I authentication. One of ordinary skill in the art would have been motivated to combine because Fischer teaches a data integrity system where a message authentication code (MAC) uses a private key, such that the MAC is configured to permit authentication of the Super message using a public key, Yi also discloses a specific code, i.e., MAC-I (Message Authentication Code-Integrity) is generated using parameters which include an integrity protection key (IK) and both are from the same field of endeavor.
Regarding claim 4 in view of claim 3, the references combined disclose “further comprising: calculating data rate of the received data” (when the sender wants to transmit a message to the receiver it may calculate a signature (e.g., MAC) based on the message, signed with a HASH function, the private key, and other information that might have been sent to the receiver beforehand or that might be fixed in the algorithm Fischer [par.0117]), and deciding whether calculating MAC-I for the received data or not based on the data rate.” (a specific code, MAC-I (Message Authentication Code-Integrity) is generated using the above parameters Yi [par.0035]), 
Regarding claim 5 in view of claim 3, the references combined disclose “further comprising: calculating processing load; and deciding whether calculating MAC-I for the received data or not based on the processing load” (Message Authentication Code-Integrity) is generated using the calculated parameters Yi [par.0035]).
Regarding claim 6 in view of claim 3, the references combined disclose “further comprising: calculating processing load; and deciding whether calculating MAC-I for the received data or not based on the importance of the received data” (Message Authentication Code-Integrity) is generated using the calculated parameters Yi[par.0035], further Yi additionally teaches a product consisting of if an integrity protection is applied to a particular data radio bearer , a MAC (Message Authentication Code for Integrity) code maybe inserted in a PDCP data PDU(Protocol Data Unit), the MAC-I code have various length size , the integrity protection maybe only applied to the data PDU , a plurality of radio bearer maybe mapped into a single radio bearer , the plurality of radio bearer has a quality of service (Q0S) , an integrity protection maybe applied or may not be applied to the PDCP data PDU transmitted through the radio bearer , if the integrity protection is independently applied to each of the PDCP PDU , and an integrity protection indicator maybe added or inserted whether or not the integrity protection is applied for each PDCP data PDU which is regarded as falling within the definition of integrity protection using MAC-I).
Regarding Claim 7, Fischer discloses “a method for integrity protection scheme by a mobile communication device, or a core network entity” (i.e. data integrity between mobile devices in a network via an authentication process utilizing MAC-message authentication code layers [par.0015], “the method comprising: configuring settings and parameters on integrity protection with the other party” (activation of URRC ciphering and integrity protection via MAC algorithm parameters [Fig.8]).
Fisher does not explicitly “calculating MAC-I for a part of data to be sent; and sending the data and the MAC-I to the other party”
However, Yi in an analogous art teaches “calculating MAC-I for a part of data to be sent; and sending the data and the MAC-I to the other party” (MAC-I data is calculated and compared for data integrity between devices [Fig.6]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Fischer’s asymmetric cryptography system comprising a message authentication access code(mac) with Yi’s wireless communication system comprising MAC-I authentication. One of ordinary skill in the art would have been motivated to combine because Fischer teaches a data integrity system where a message authentication code (MAC) uses a private key, such that the MAC is configured to permit authentication of the Super message using a public key, Yi also discloses a specific code, i.e., MAC-I (Message Authentication Code-Integrity) is generated using parameters which include an integrity protection key (IK) and both are from the same field of endeavor.
Regarding claim 8 in view of claim 7, the references combined disclose “further comprising: including information on size of the part of the data in the data to be sent” (PDCP function based MAC-I data is calculated and compared for data integrity between devices Yi[Fig.6]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ANDERSON whose telephone number is (571)270-5159. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D ANDERSON/           Examiner, Art Unit 2433                  

/JEFFREY C PWU/           Supervisory Patent Examiner, Art Unit 2433